                                  Canvasfish.com LLC
                                  Schedule A - Service


Domain Names
Defendants served via email on August 30, 2021

    1. DeepCruan.com                                26. beautifulday.store
    2. Gopostore.com                                27. tshirtcheapest.store
                                                    28. babomanstore.com
    3. FamilyLoves.com
                                                    29. kevinisami.com
    4. Soobek.com                                   30. woonishop.com
    5. Wanbina.com                                  31. rageontee.com
    6. trendingtshirt.us                            32. customfamilytee.com
    7. Kitaram.com                                  33. merchcustom.com
                                                    34. beantee.com
    8. shirt3d.us
                                                    35. fionacuz.com
    9. xpanshop.com                                 36. magunusi.com
    10. clotheschat.com                             37. coletas.shop
    11. allprintaz.com                              38. bazote.com
    12. chipteeamz.com                              39. caneticstore.com
                                                    40. tcraftshop.com
    13. heroidesign.com
                                                    41. neswstore.com
    14. gearupngetout.com                           42. foxsstar.com
    15. hemotee.com                                 43. sosoulburn.com
    16. teeshirt21.com                              44. ekoptestore.com
    17. palochi.com                                 45. onesoulburn.com
    18. meckily.com                                 46. vensestore.com
                                                    47. vislistore.com
    19. gooheart.com                                48. koreasshop.com
    20. usbeach.co                                  49. hadkstore.com
    21. teesalley.com                               50. kemtshirt.com
    22. austincust.com                              51. buludeep.com
    23. summetee.com                                52. madeforfans.com
    24. styletshirts.store
    25. beetickee.com

Wish.Com Sellers

    1.   qinjiangping6890                           7. wangzhonghui5795
    2.   chenmengna71505                            8. mike hrestak45
    3.   Inge V. Kendall                            9. phubinhto97350
    4.   shiyani0016                                10. tianhan 258
    5.   wangjianjun0801                            11. RICHIE HAUGHT34
    6.   wangshuang794684                           12. Ernest Hicks
13. zhangna06              52. wuxiaofei2517
14. Jessica Rolfe          53. Cheers1
15. eric richards34        54. shatuqing423
16. Brett Waterbeck        55. Dominick Peterson
17. zhanghongtao6039       56. lina2201
18. vylandinh17519         57. chenping Store me
19. Town Vape34            58. SunStyle Shop
20. WAYNE778               59. Melinda Kelsay
21. chenling100463         60. Linglini
22. James Miller123        61. kongjun Store
23. ductrungvuong62177     62. guoxiaoao8515
24. rtonolive              63. dengqingjun9856
25. xiamingzhu1042         64. wangjun Store me
26. daiyingxi514958        65. Rank Electronics
27. GARY KAISINGER         66. Lanika Vann
28. JOEL145                67. ommaking
29. JOHN332                68. Matthew Dukes
30. Anna Ferguson          69. xutianyue0214
31. MICHAEL665             70. xuxiaolong1316
32. Emily B Ellis          71. FunnyRedTee
33. hushuqiang Store       72. audrinawhitehead35029124
34. ehui00586              73. Ivyaping55818
35. quochuymai76718        74. NacaratStore
36. Dianahsdbc166          75. Robert Tuttle
37. Yimeiguan258           76. Elnitra woods66
38. FADO SAM CARGO         77. jang4070
39. Floyd Morales          78. zhuhongna66058
40. huyongkang50372        79. zhangyufan623
41. Rubasses               80. zhaoshi1234
42. Jerry M Simmons        81. Erin Zebrowski
43. KEITH002               82. yuanwenhao12
44. ANDREW333              83. wangyanhua888
45. DANIEL123              84. xuxingying Store
46. alleycassidy42839440   85. zhanghui Store me0071
47. godtnr00               86. NeverDying
48. wujunzhe15815824
49. Lujingt
50. wyz0625
51. Dongd_01
Ebay Seller Names
Defendants Served via email September 3, 2021

   1.    alamursa4
   2.    wnnurhalis-0
   3.    gerald_8956
   4.    caylendaug16
   5.    kristalrott_83
   6.    alejandrades_81

Etsy Seller Names
Defendants Served via email August 30, 2021

    1.    BrookerJmlPLo
    2.    BigtimeBoutique
    3.    WorldVibe
    4.    ChristianReichhard
    5.    CaroleNaegeleShop


eCrater Seller Names
Defendants Served via email August 30, 2021

    1. orangemke1
    2. ammetal

Zazzle Seller Names
Defendants Served via email September 3, 2021

   1. carissachaykavwf81
   2. EricCstore
   3. cleoracomfortlzo32
   4. dylyrevore750
   5. FifthHarmonys
   6. MADELENASANTIANO4341
   7. SangNguyen_Ds
   8. fishingOutdoors
   9. leishathurman6070
   10. fiallomaggi7
   11. BiemsHomish566

/s/ Amanda Osorio, attorney
09/03/2021
